Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 21-23 of U.S. Patent No. 10888947. 
Application 17/147023
Patent 10888947
1. A welding system, comprising: 
1. A welding system, comprising: 
a visual acquisition system comprising an imaging device and configured to acquire a visual representation of a weld part and to convert the visual representation into data representative of weld part features; and 
a visual acquisition system comprising an imaging device configured to acquire a visual representation of a workpiece and to convert the visual representation into data representative of the visual representation; and 

a part recognition component comprising processing circuitry configured to: 

a workpiece recognition component comprising processing circuitry configured to: 
receive the digital data;  
Not explicitly recited
identify one or more features of the weld part in response to receipt of the digital signal;
identify one or more characteristic geometric features of the workpiece based on the data; 

compare the digital signal to stored data of a plurality of weld parts stored in a weld part database to match one or more identified features to a known weld part of the plurality of weld parts stored in the weld part database;
compare the one or more characteristic geometric features of the workpiece to a plurality of known workpieces stored in a first database to match the workpiece to a matching known workpiece of the plurality of known workpieces stored in the first database; 

identify weld settings stored in a weld parameter database associated with the matching known weld part of the plurality of weld parts stored in the weld part database;
identify weld settings stored in a second database associated with the two or more of the plurality of known workpieces stored in the first database;
send the weld settings to a welding power supply to be implemented during a weld operation.  
send the weld parameter set to a welding power supply.



While the ‘947 Patent does not explicitly recite that the processing circuitry is configured to receive the data from the visual acquisition system, such limitation is either inherent or implied since the processing circuity is claimed as being configured to identify one or more geometric features of the workpiece based on the data.  In order for this limitation to be met the processing circuitry must receive the data.  That is, in order for the processing circuitry to perform the function of identifying a geometric feature of the workpiece based on the data from the visual acquisition system (i.e., imaging device), the processing circuitry must receive the data by some means (e.g., electronically receiving the data; the data being input into the circuitry manually by a user, etc.).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘023 application is anticipated by claim 1 of the ‘947 Patent.
Application 17/147023
Patent 10888947
2. The welding system of claim 1, comprising the welding power supply configured to communicate with the part recognition component to receive the weld parameter set and to alter setup of the welding power supply to implement the weld parameter set prior to initiation of a weld operation.  
2. The welding system of claim 1, comprising the welding power supply configured to communicate with the workpiece recognition component to receive the weld parameter set and to alter setup of the welding power supply to implement the weld parameter set prior to initiation of a weld operation.
3. The welding system of claim 1, wherein the visual acquisition system is disposed in or on a welding helmet configured to be worn by a welding operator.
3. The welding system of claim 1, wherein the visual acquisition system is disposed in or on a welding helmet configured to be worn by a welding operator.  
4. The welding system of claim 1, wherein the imaging device comprises a digital camera configured to capture the visual representation and to convert the visual representation to the data.  
4. The welding system of claim 1, wherein the imaging device comprises a digital camera configured to capture the visual representation and to convert the visual representation to the data.  
5. The welding system of claim 1, wherein the visual acquisition system comprises a power source and a power regulator configured to cooperate to supply power to the imaging device.
5. The welding system of claim 1, wherein the visual acquisition system comprises a power source and a power regulator configured to cooperate to supply power to the imaging device.
6. The welding system of claim 1, wherein the part recognition component is configured to distinguish between multiple parts having respective associated weld settings based on one or more visual representations of the multiple parts and respective characteristic geometric features of the multiple parts.  

6. The welding system of claim 1, wherein the workpiece recognition component is configured to distinguish between multiple workpieces having respective associated weld settings based on one or more visual representations of the multiple workpieces and respective characteristic geometric features of the multiple workpieces.  
7. The welding system of claim 1, wherein the weld settings include selection of an appropriate welding process or regime.  
8. The welding system of claim 1, wherein the weld settings include selection of an appropriate welding process or regime.  
8. The welding system of claim 1, wherein the part recognition component is configured to determine the weld parameter set by: 
comparing corresponding weld parameters of the weld settings for each of the two or more of the plurality of known part; and 
in response to identifying a difference between the weld settings for one of the weld parameters, prompt an operator to select between the different weld settings.
21. The welding system of claim 1, wherein the workpiece recognition component is configured to determine the weld parameter set by: 
comparing corresponding weld parameters of the weld settings for each of the two or more of the plurality of known workpieces; and 
in response to identifying a difference between the weld settings for one of the weld parameters, prompt an operator to select between the different weld settings.
9. The welding system of claim 1, wherein the part recognition component is configured to determine the weld parameter set by: 
comparing corresponding weld parameters of the weld settings for each of the two or more of the plurality of known parts; and 
in response to identifying a difference between the weld settings for one of the weld parameters, automatically determine the weld settings.
22. The welding system of claim 1, wherein the workpiece recognition component is configured to determine the weld parameter set by: 
comparing corresponding weld parameters of the weld settings for each of the two or more of the plurality of known workpieces; and 
in response to identifying a difference between the weld settings for one of the weld parameters, automatically determine the weld settings.
10. The welding system of claim 1, wherein the part recognition component is configured to determine the weld parameter set by: 
comparing corresponding weld parameters of the weld settings for each of the two or more of the plurality of known parts; and 
in response to identifying a difference between the weld settings for one of the weld parameters, determine an average of the weld parameters based on the weld settings.
23. The welding system of claim 1, wherein the workpiece recognition component is configured to determine the weld parameter set by: 
comparing corresponding weld parameters of the weld settings for each of the two or more of the plurality of known workpieces; and 
in response to identifying a difference between the weld settings for one of the weld parameters, determine an average of the weld parameters based on the weld settings.



Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-10 of the ‘023 application are anticipated by claims 2-6, 8, and 21-23 of the ‘947 Patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2 and 8-10 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claims 2 and 8-10, the recitation of “the weld parameter set” renders the claim indefinite as such term lacks proper antecedent basis and it is unclear if the “weld parameter set” refers to the weld settings sent to the welding power supply from the part recognition component recited in claim 1.
	Regarding claims 8-10, the recitation of “the two or more of the plurality of known part” renders the claim indefinite as such term lacks proper antecedent basis.
	Regarding claim 9, the recitation of “in response to identifying a difference between the weld settings for one of the weld parameters, automatically determine the weld settings” renders the claim indefinite as it is unclear what weld settings are being determined.  That is, in order for a difference between weld settings to occur (for example, voltage) the weld parameter would be, at least partially known.  It is not clear what is meant by automatically determining the welding settings when the difference between the weld settings is identified (e.g., already known).   Paragraph 0029 of the instant application (as publishes) states that the when the parameter set calls for “different settings for the same parameter, the controller may provide the operator with a choice between settings, automatically determine the setting, provide the operator an average of the two values, or may prompt the user for feedback.”  As best understood, it appears the intention is for the part recognition component (e.g., controller) to automatically determine the weld setting when different settings for the same parameter are identified.  The examiner recommends amending the claim language to clarify this intention; for example by amending to “in response to identifying a different setting for the same parameter of one of the weld parameters, automatically determine the weld settings.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy et al. (U.S. Publication 2011/0117527) in view of Endo et al. (U.S. Publication 2004/0050905).
Regarding claim 1, Conrardy teaches a welding system (Figures 1-5) (para. 0002; “a system for training welders, and more specifically to a system for providing useful information to a welding trainee by capturing, processing, and presenting in a viewable format, data generated by the welding trainee in manually executing an actual weld in real time.”), comprising: 
a visual acquisition system comprising an imaging device (data capturing component 100 which includes at least one digital camera or imaging device-para. 0027) and configured to acquire a visual representation of a weld part (para. 0005; the “data capturing component…for capturing images of the target”) and to convert the visual representation into data representative of weld part features (the image of the target captured by the imaging device/camera) (See also Abstract; the data generating component operates “in real time and derives data from an actual manually-executed weld”); and 
a part recognition component (data processing and visualization component 200) (para. 0027; data capturing component 100 is in electronic communication with data processing component 200 which is in electronic communication with data visualization component 300.  200 and 300 may reside within or on the same computer based system.) comprising processing circuitry (para. 0005; “The data processing and visualization component further includes: at least one computer for receiving and analyzing information captured by the data capturing component, wherein the at least one computer is running software that includes a training regimen module, wherein the training regimen module includes a variety of weld types and a series of acceptable welding process parameters associated with creating each weld type”) configured to: 

    PNG
    media_image1.png
    345
    490
    media_image1.png
    Greyscale

receive the digital data (Figure 5; image processing step 112) (para. 0029; “The data processing and visualization components of the present invention (200 and 300 respectively) typically include at least one computer for receiving and analyzing information captured by the data capturing component 100.”); 
identify one or more features of the weld part in response to receipt of the digital signal (para. 0028; “The input aspect of image processing step 112 includes analyzing individual images of the target looking for a match to a known "trained" object (i.e., the calibrated target).”); 
compare the digital signal to stored data of a plurality of weld parts stored in a weld part database to match one or more identified features to a known weld part of the plurality of weld parts stored in the weld part database (para. 0028; “The input aspect of image processing step 112 includes analyzing individual images of the target looking for a match to a known "trained" object (i.e., the calibrated target). Upon recognition of a known object, position and orientation are calculated relative to the "trained" object position and orientation.”); and
identify weld settings stored in a weld parameter database associated with the matching known weld part of the plurality of weld parts stored in the weld part database (para. 0028; “The input aspect of image processing step 112 includes analyzing individual images of the target looking for a match to a known "trained" object (i.e., the calibrated target). Upon recognition of a known object, position and orientation are calculated relative to the "trained" object position and orientation….The output aspect of image processing step 112 includes creation of a text file that includes x-axis, y-axis, and z-axis positional data and roll, pitch, and yaw orientation data, as well as time stamps and software flags…The input aspect of data processing step 212 includes raw positional and orientation data typically requested at about 15-20 times per second, while the output aspect includes transforming this raw data into useful welding parameters with algorithms specific to a selected process and joint type. The input aspect of data storage step 214 includes storing welding trial data as a *.dat file, while the output aspect includes saving the data for review and tracking, saving the date for review on a monitor at a later time, and/or reviewing the progress of the student at a later time. Student progress may include total practice time, total arc time, total arc starts, and individual parameter-specific performance over time. The input aspect of data display step 310 includes welding trial data that further includes work angle, travel angle, tip-to-work distance/torch offset, travel speed, torch proximity to axis, voltage, current, wire-feed speed, while the output aspect involves data that may viewed on a monitor, in-helmet display, heads-up display, or combinations thereof, wherein parameters are plotted on a time-based axis and compared to upper and lower thresholds (see FIG. 6) or preferred variations, such as those trained by recording the motions of an expert welder. Current and voltage may be measured in conjunction with travel speed to determine heat input and the welding process parameters may be used to estimate arc length. Position data may be transformed into weld start position, weld stop position, weld length, weld sequence, welding progression, or combinations thereof and current and voltage may be measured in conjunction with travel speed to determine heat input.”).
Conrardy teaches substantially the claimed invention including (inherently) a welding power supply.  Conrardy does not, explicitly, teach the processing circuitry being configured to send the weld settings to the welding power supply to be implemented during a weld operation.  
	Endo teaches that it is known in the art of machining a workpiece (Abstract; machining apparatus, “which is applicable to soldering or the like”) (Figure 2) for processing circuitry (controller 8) to be configured to send machining settings to the power supply (101) to be implemented during an operation (para. 0057; “controller 8 reads a machining condition corresponding to a current machining position from machining condition storage unit 104 and supplies the machining condition to light-energy power supply 101 in order to machine workpiece 13. Simultaneously, camera 9 captures a machining status, and thus, image recognition device 10 recognizes a machining result. Comparator 102 compares the machining result recognized with information about proper machining that is stored in machining status storage unit 103, and then, machining condition storage unit 104 receives feedback from comparator 102. The machining condition is corrected based on the information fed back and is supplied to light-energy power supply 101 for soldering or the like.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Conrardy with Endo, by adding to the processing circuitry, with respect to the weld settings, of Conrardy, with the teachings of Endo, in order to provide feedback control to the power supply to ensure proper welding of the workpiece.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches the welding power supply [Endo, power supply 101] configured to communicate with the part recognition component (10) to receive the weld parameter set and to alter setup of the welding power supply to implement the weld parameter set prior to initiation of a weld operation (para. 0057; “controller 8 reads a machining condition corresponding to a current machining position from machining condition storage unit 104 and supplies the machining condition to light-energy power supply 101 in order to machine workpiece 13. Simultaneously, camera 9 captures a machining status, and thus, image recognition device 10 recognizes a machining result. Comparator 102 compares the machining result recognized with information about proper machining that is stored in machining status storage unit 103, and then, machining condition storage unit 104 receives feedback from comparator 102. The machining condition is corrected based on the information fed back and is supplied to light-energy power supply 101 for soldering or the like.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Conrardy with Endo, by adding to the welding power supply of Conrardy, with the teachings of Endo, in order to provide feedback control to the power supply to ensure proper welding of the workpiece.
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the imaging device [Conrardy; 100] comprises a digital camera (para. 0027; “digital camera”) (para. 0028; “high speed vision cameras such as, for example, those operating at greater than 100 frames per second”) configured to capture the visual representation and to convert the visual representation to the data (See claim 1, above).  
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the part recognition component [Conrardy; 200/300] is configured to distinguish between multiple parts (individual welding targets) having respective associated weld settings based on one or more visual representations of the multiple parts and respective characteristic geometric features of the multiple parts (para. 0005; “data processing and visualization component further includes: at least one computer for receiving and analyzing information captured by the data capturing component, wherein the at least one computer is running software that includes a training regimen module, wherein the training regimen module includes a variety of weld types and a series of acceptable welding process parameters associated with creating each weld type; an object recognition module for recognizing the target; and a data processing module for comparing the information in the training regimen module to the information processed by the object recognition module; and at least one display device in electrical communication with the at least one computer for allowing the trainee to visualize the processed data in real time, wherein the visualized data is operative to provide the trainee with useful feedback regarding the characteristics and quality of the weld.”) (para. 0028; “The input aspect of image processing step 112 includes analyzing individual images of the target looking for a match to a known "trained" object (i.e., the calibrated target). Upon recognition of a known object, position and orientation are calculated relative to the "trained" object position and orientation….The output aspect of image processing step 112 includes creation of a text file that includes x-axis, y-axis, and z-axis positional data and roll, pitch, and yaw orientation data, as well as time stamps and software flags…The input aspect of data processing step 212 includes raw positional and orientation data typically requested at about 15-20 times per second, while the output aspect includes transforming this raw data into useful welding parameters with algorithms specific to a selected process and joint type. The input aspect of data storage step 214 includes storing welding trial data as a *.dat file, while the output aspect includes saving the data for review and tracking, saving the date for review on a monitor at a later time, and/or reviewing the progress of the student at a later time. Student progress may include total practice time, total arc time, total arc starts, and individual parameter-specific performance over time. The input aspect of data display step 310 includes welding trial data that further includes work angle, travel angle, tip-to-work distance/torch offset, travel speed, torch proximity to axis, voltage, current, wire-feed speed, while the output aspect involves data that may viewed on a monitor, in-helmet display, heads-up display, or combinations thereof, wherein parameters are plotted on a time-based axis and compared to upper and lower thresholds (see FIG. 6) or preferred variations, such as those trained by recording the motions of an expert welder. Current and voltage may be measured in conjunction with travel speed to determine heat input and the welding process parameters may be used to estimate arc length. Position data may be transformed into weld start position, weld stop position, weld length, weld sequence, welding progression, or combinations thereof and current and voltage may be measured in conjunction with travel speed to determine heat input.”).  
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the weld settings include selection of an appropriate welding process or regime [Conrardy; as detailed in claim 1 above].
Claims 3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy et al. (U.S. Publication 2011/0117527) in view of Endo et al. (U.S. Publication 2004/0050905) and in further view of Becker et al. (U.S. Publication 2009/0231423).
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches a welding helmet configured to be worn by a welding operator (Conrardy; para. 0023 and 0028).
Conrardy is silent on the visual acquisition system being disposed in or on the welding helmet.
	Becker teaches that it is known in the art of welding systems for recording welding operations (para. 0002) (Figures 2-5) for a weld recording system (10) to be positioned in or on a welding helmet (12) worn by a welder (14) (para. 0020). Becker teaches, in Figures 2 and 3, the recording system (10) including a camera assembly (36).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Conrardy, as modified by Endo, with Becker by replacing the position of the imaging device of Conrardy, with the teachings of Becker, in order to provide an imaging device placement that encompasses the area where the welding operation is occurring and includes both the welding arc and a portion of the surrounding environment such that the field of view overlaps with the field of view of the welding operator (para. 0020).
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the visual acquisition system comprises a power source and a power regulator configured to cooperate to supply power to the imaging device.  The visual acquisition system/imaging device of Conrardy inherently possesses a power source in order to function as intended.
Becker teaches that it is known in the art of welding systems for recording welding operations (para. 0002) (Figures 2-5) for a weld recording system (10) to be positioned in or on a welding helmet (12) worn by a welder (14) (para. 0020). Becker teaches, in Figures 2 and 3, the recording system (10) including a camera assembly (36). Becker further teaches the welding recording system comprises a power source (56) and a power regulator (54) configured to cooperate to supply power to the imaging device (36) (para. 0025; “A power supply 52 module provides power for the system, and may include a central power regulator 54 that receives power from a battery 56 and/or photovoltaic cells 40, a switch 58, and a low power detector 60. The power regulator 54 may consist of one or more DC-DC voltage regulators that convert battery power and/or light energy into power levels that the weld recording system 10 can use and supplies the camera assembly 36 with power”)
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Conrardy, as modified by Endo, with Becker by adding to the power supply of the visual acquisition system of Conrardy, with the teachings of Becker, in order to provide a power regulator that converts electrical power from the power supply into power levels that the visual acquisition system can use.
Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach, suggest, or otherwise disclose the part recognition component being configured to determine the weld parameter set by “comparing corresponding weld parameters of the weld settings for each of the two or more of the plurality of known part; and in response to identifying a difference between the weld settings for one of the weld parameters, prompt an operator to select between the different weld settings” (claim 8), “comparing corresponding weld parameters of the weld settings for each of the two or more of the plurality of known parts; and in response to identifying a difference between the weld settings for one of the weld parameters, automatically determine the weld settings” (claim 9), and “comparing corresponding weld parameters of the weld settings for each of the two or more of the plurality of known parts; and in response to identifying a difference between the weld settings for one of the weld parameters, determine an average of the weld parameters based on the weld settings” (claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761